UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended March 31, 2008 Commission File Number: 0-22269 GS Financial Corp. (Exact Name ofIssuer as Specified in its Charter) Louisiana 72-1341014 (State of Incorporation) (IRS Employer Identification No.) 3798 Veterans Blvd. Metairie, LA 70002 (Address of Principal Executive Offices) (504) 457-6220 (Issuer's Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filerAccelerated filer Non-accelerated filerSmaller reporting company (Do not check if a smaller reporting company) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 15, 2008 Common Stock, par value $.01 per share 1,285,800 shares GS FINANCIAL CORP. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Selected Consolidated Financial Data 7 Item 2 Management’s Discussion and Analysis of Financial Condition or Plan of Operation 8 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T Controls and Procedures 17 PART II – OTHER INFORMATION Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 Submission of Matters to a Vote of Security Holders 17 Item 5 Other Information 17 Item 6 Exhibits 18 SIGNATURES EXHIBIT INDEX PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS GS Financial Corp. Condensed Consolidated Statements of Financial Condition ($ in thousands) 3/31/2008 (Unaudited) 12/31/2007 (Audited) ASSETS Cash and Cash Equivalents Cash & Amounts Due from Depository Institutions $ 2,757 $ 2,485 Interest-Bearing Deposits from Other Banks 7,076 6,008 Federal Funds Sold 1,658 969 Total Cash and Cash Equivalents 11,491 9,462 Securities Available-for-Sale, at Fair Value 47,964 47,747 Loans, Net 129,815 118,477 Accrued Interest Receivable 1,716 1,828 Premises & Equipment, Net 5,863 5,874 Stock in Federal Home Loan Bank, at Cost 1,651 1,220 Foreclosed Assets 85 - Real Estate Held-for-Investment, Net 446 450 Other Assets 1,500 1,429 Total Assets $ 200,531 $ 186,487 LIABILITIES Deposits Interest-Bearing Deposits $ 125,168 $ 123,825 Noninterest-Bearing Deposits 8,167 5,685 Total Deposits 133,335 129,510 FHLB Advances 37,537 26,986 Other Liabilities 1,538 1,827 Total Liabilities 172,410 158,323 STOCKHOLDERS' EQUITY Preferred Stock - $.01 Par Value $ - $ - Authorized - 5,000,000 shares Issued - 0 shares Common Stock - $.01 Par Value 34 34 Authorized - 20,000,000 shares Issued - 3,438,500 shares at March 31, 2008 and December 31, 2007 Additional Paid-in Capital 34,546 34,546 Unearned RRP Trust Stock (158 ) (158 ) Treasury Stock (2,152,700 Shares at March 31, 2008 and December 31, 2007) (32,062 ) (32,062 ) Retained Earnings 25,917 25,919 Accumulated Other Comprehensive Loss (156 ) (115 ) Total Stockholders' Equity 28,121 28,164 Total Liabilities & Stockholders' Equity $ 200,531 $ 186,487 The accompanying notes are an integral part of these financial statements. 1 GS Financial Corp. Consolidated Statements of Income (Unaudited) For the Three Months Ended March 31, ($ in thousands, except per share data) 2008 2007 INTEREST AND DIVIDEND INCOME Loans, Including Fees $ 2,199 $ 1,793 Investment Securities 717 722 Other Interest Income 71 139 Total Interest and Dividend Income 2,987 2,654 INTEREST EXPENSE Deposits 1,090 1,063 Advances from Federal Home Loan Bank 405 221 Interest Expense 1,495 1,284 NET INTEREST INCOME 1,492 1,370 PROVISION FOR LOAN LOSSES - - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 1,492 1,370 NON-INTEREST EXPENSE Salaries and Employee Benefits 864 793 Occupancy Expense 200 136 Ad Valorem Taxes 75 65 Other Expenses 277 282 Total Non-Interest Expense 1,416 1,276 NET INCOME BEFORE NON-INTEREST INCOME AND INCOME TAXES 76 94 NON-INTEREST INCOME Gain on Sale of Mortgage Loans 95 4 Other Income 20 25 Total Non-Interest Income 115 29 INCOME BEFORE INCOME TAXES 191 123 INCOME TAX EXPENSE 65 27 NET INCOME $ 126 $ 96 EARNINGS PER SHARE Basic $ 0.10 $ 0.08 Diluted $ 0.10 $ 0.08 The accompanying notes are an integral part of these financial statements. 2 GS FINANCIAL CORP. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) ($ in thousands) Common Stock Additional Paid-in Capital Treasury Stock Unearned ESOP Stock Unearned RRP Trust Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Stockholders' Equity Balances At December 31, 2006 $ 34 $ 34,751 $ (32,493 ) $ - $ (573 ) $ 25,764 $ (319 ) $ 27,164 Comprehensive Income: Net Income - 96 - 96 Other Comprehensive Income Unrealized net holding gains on securities, net of taxes - 76 76 Total Comprehensive Income - 96 76 172 Distribution of RRP Stock - Purchase of Treasury Stock - Dividends Declared - (126 ) - (126 ) Balances at March 31, 2007 $ 34 $ 34,751 $ (32,493 ) - $ (573 ) $ 25,734 $ (243 ) $ 27,210 Balances At December 31, 2007 $ 34 $ 34,546 $ (32,062 ) $ - $ (158 ) $ 25,919 $ (115 ) $ 28,164 Comprehensive Income: Net Income - 126 - 126 Other Comprehensive Income (Loss) Unrealized net holding losses on securities, net of taxes - (41 ) (41 ) Total Comprehensive Income - 126 (41 ) 85 Distribution of RRP Stock - Purchase of Treasury Stock - Dividends Declared - (128 ) - (128 ) Balances at March 31, 2008 $ 34 $ 34,546 $ (32,062 ) $ - $ (158 ) $ 25,917 $ (156 ) $ 28,121 The accompanying notes are an integral part of these financial statements. 3 GS FINANCIAL CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, ($ in thousands) 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 126 $ 96 Adjustments to Reconcile Net Income to Net Cash (Used in) Operating Activities Depreciation 77 46 Discount Accretion Net of Premium Amortization (1 ) (1 ) Provision for Loan Losses - - Non-Cash Dividend - FHLB Stock - (14 ) Net Loan Fees (18 ) (35 ) RRP Expense 4 30 Gain on Sale of Loans (95 ) (4 ) Changes in Operating Assets and Liabilities Decrease in Accrued Interest Receivable 112 233 (Increase) in Other Assets (66 ) (80 ) Increase in Accrued Interest - FHLB Advances 38 - Increase in Accrued Income Tax 65 26 Decrease in Other Liabilities (391 ) (521 ) Net Cash (Used in) Operating Activities (149 ) (224 ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from Maturities of Investment Securities 9,726 5,854 Purchases of Investment Securities (10,000 ) (5,696 ) Investment in Mutual Funds, Net - 5,000 Loan Originations and Principal Collections, Net (17,923 ) (3,724 ) Proceeds from Sales of Mortgage Loans 6,613 219 Purchases of FHLB Stock (431 ) - Purchases of Premises and Equipment (62 ) (653 ) Net Cash (Used in) Provided by Investing Activities (12,077 ) 1,000 CASH FLOWS FROM FINANCING ACTIVITIES Increase (Decrease) in Advances from Federal Home Loan Bank 10,551 (1,353 ) Payment of Cash Stock Dividends (128 ) (126 ) Increase in Deposits 3,825 1,972 Increase in Deposits for Escrows 7 42 Net Cash Provided by Financing Activities 14,255 535 NET INCREASE IN CASH AND CASH EQUIVALENTS 2,029 1,311 CASH AND CASH EQUIVALENTS - Beginning of Period 9,462 11,117 CASH AND CASH EQUIVALENTS - End of Period $ 11,491 $ 12,428 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash Paid During the Period For: Interest Expense $ 1,494 $ 1,284 Income Taxes - - Loans Transferred to Foreclosed Real Estate During the Period $ 85 - The accompanying notes are an integral part of these financial statements. 4 GS FINANCIAL CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION The consolidated financial statements include the accounts of GS Financial Corp. (the “Company”) and its wholly-owned subsidiary, Guaranty Savings Bank (the “Bank”), which prior to June, 2006 was known as Guaranty Savings and Homestead Association.All significant intercompany balances and transactions have been eliminated.Certain financial information for prior periods has been reclassified to conform with the current presentation. In preparing the consolidated financial statements, the Company is required to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Actual results could differ from those estimates.The consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the financial condition, results of operations, changes in stockholders’ equity and cash flows for the interim periods presented.These adjustments are of a normal recurring nature and include appropriate estimated provisions. Pursuant to rules and regulations of the Securities and Exchange Commission, certain financial information and disclosures have been condensed or omitted in preparing the consolidated financial statements presented in this quarterly report on Form 10-Q.The results of operations for the three months ended March 31, 2008 are not necessarily indicative of the results to be expected for the year ending December 31, 2008.These unaudited financial statements should be read in conjunction with the Company’s annual report on Form 10-K for the year ended December 31, 2007. NOTE 2 – EARNINGS PER SHARE Earnings per share are computed using the weighted average number of shares outstanding as prescribed in Statement of Financial Accounting Standard (“SFAS”) 128.The components used in this computation were as follows: Three Months Ended March 31 ($ in thousands, except per share data) 2008 2007 Numerator: Net Income $ 126 $ 96 Effect of Dilutive Securities - - Numerator for Diluted Earnings Per Share $ 126 $ 96 Denominator Weighted-Average Shares Outstanding 1,285,800 1,234,453 Effect of Potentially Dilutive Securities and Contingently Issuable Shares - 37,646 Denominator for Diluted Earnings Per Share 1,285,800 1,272,099 Earnings Per Share Basic $ 0.10 $ 0.08 Diluted 0.10 0.08 Cash Dividends Per Share $ 0.10 $ 0.10 NOTE 3 – EMPLOYEE STOCK OWNERSHIP PLAN AND 401(K) PLAN The GS Financial Employee Stock Ownership Plan (“ESOP”) purchased 275,080 shares of the Company’s common stock on April 1, 1997 financed by a loan from the Company.The loan was secured by those shares not yet allocated to plan participants and was paid in full as of December 31, 2006.Effective January 1, 2007, the Company amended and restated its ESOP, added a 401(k) feature and renamed the plan the “Guaranty Savings Bank 401(k) Plan” (the “401(k) Plan”). Compensation expense related to the 401(k) Plan was $28,000 and $48,000 for the three month periods ended March 31, 2008 and 2007, respectively. 5 NOTE 4 – RECOGNITION AND RETENTION PLAN On October 15, 1997 the Company established the Recognition and Retention Plan and Trust (“RRP”) as an incentive to retain personnel of experience and ability in key positions.Stockholders approved a total of 137,540 shares of stock to be granted pursuant to the RRP.The Company acquired a total of 137,500 shares of common stock for issuance under the RRP.The Company is accruing this expense over the ten-year vesting period based on the price of the stock ($12.50/share) when the plan was modified in September 1998.As of March 31, 2008 of the 125,028 shares awarded, 9,968 shares have been forfeited due to termination of employment or service as a director and 106,812 shares had been earned and issued.Compensation expense related to the RRP was $4,000 and $30,000 for the three months ended March 31, 2008 and 2007, respectively. 6 GS FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL DATA (Unaudited) Three Months Ended ($ in thousands, except per share data) March 31, 2008 December 31, 2007 March 31, 2007 SUMMARY OF INCOME Interest Income $ 2,987 $ 3,000 $ 2,654 Interest Expense 1,495 1,473 1,284 Net Interest Income 1,492 1,527 1,370 Provision for Loan Losses - - - Net Interest Income After Provision for Loan Losses 1,492 1,527 1,370 Non-Interest Income 115 243 29 Non-Interest Expense 1,416 1,378 1,276 NetIncome Before Taxes 191 392 123 Income Tax Expense 65 192 27 Net Income $ 126 $ 200 $ 96 SELECTED BALANCE SHEET DATA Total Assets $ 200,531 $ 186,487 $ 168,615 Loans Receivable, Net 129,815 118,477 97,490 Investment Securities 47,964 47,747 50,043 Deposit Accounts 133,335 129,510 124,726 Borrowings 37,537 26,986 15,689 Stockholders' Equity 28,121 28,164 27,210 SELECTED AVERAGE BALANCES Total Assets 195,421 181,052 167,067 Loans Receivable, Net 124,287 114,011 93,987 Investment Securities 51,091 47,913 52,173 Deposit Accounts 130,778 129,943 122,632 Borrowings 34,931 21,645 16,230 Equity 28,515 28,140 27,254 KEY RATIOS Return on average assets 0.26 % 0.65 % 0.23 % Return on average shareholders' equity 1.78 % 2.82 % 1.43 % Net interest margin 3.21 % 3.50 % 3.44 % Average loans to average deposits 97.66 % 90.38 % 79.50 % Average interest-earning assets to interest-bearing liabilities 117.75 % 118.20 % 119.17 % Efficiency ratio 88.17 % 77.85 % 93.14 % Non-interest expense to average assets 2.91 % 2.95 % 3.10 % Allowance for loan losses to total loans 2.57 % 2.82 % 3.69 % Stockholders' equity to total assets 14.02 % 15.10 % 16.14 % COMMON SHARE DATA Earnings per share Basic $ 0.10 $ 0.16 $ 0.08 Diluted 0.10 0.16 0.08 Dividends paid per share 0.10 0.10 0.10 Book value per share 21.87 21.90 22.04 Average shares outstanding Basic 1,285,800 1,270,963 1,234,453 Diluted 1,285,800 1,273,430 1,272,099 7 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The purpose of this discussion and analysis is to provide information necessary to gain an understanding of the financial condition, changes in financial condition and results of operations of GS Financial Corp. (“GS Financial” or the “Company”), and its subsidiary during the first quarter of 2008 and 2007.Virtually all of the Company’s operations are dependent on the operations of its subsidiary, Guaranty Savings Bank (“Guaranty” or the “Bank”).This discussion is presented to highlight and supplement information presented elsewhere in this quarterly report on Form 10-Q, particularly the consolidated financial statements and related notes in Item 1.This discussion and analysis should be read in conjunction with accompanying tables and the Company’s annual report on Form 10-K for the year ended December 31, 2007. FORWARD-LOOKING STATEMENTS In addition to the historical information, this discussion includes certain forward-looking statements as that term is defined by the Private Securities Litigation Reform Act of 1995.Such statements include, but may not be limited to comments regarding (a) the potential for earnings volatility from changes in the estimated allowance for loan losses over time, (b) the expected growth rate of the loan portfolio, (c) future changes in the mix of deposits, (d) the results of net interest income simulations run by the Company to measure interest rate sensitivity, (d) the performance of Guaranty’s net interest income and net interest margin assuming certain future conditions, and (f) changes or trends in certain expense levels. Forward-looking statements are based on numerous assumptions, certain of which may be referred to specifically in connection with a particular statement.Some of the more important assumptions include: · expectations about overall economic strength and the performance of the economies in Guaranty’s market area, · expectations about the movement of interest rates, including actions that may be taken by the Federal Reserve Board in response to changing economic conditions, · reliance on existing or anticipated changes in laws or regulations affecting the activities of the banking industry and other financial service providers, · expectations regarding the nature and level of competition, changes in customer behavior and preferences, and Guaranty’s ability to execute its plans to respond effectively, and · expectations regarding the ability of Guaranty’s market area to recover economically from the damages caused by Hurricane Katrina. Because it is uncertain whether future conditions and events will confirm these assumptions, there is a risk that the Company’s future results will differ materially from what is stated or implied by such forward-looking statements.The Company cautions the reader to consider this risk.The Company undertakes no obligation to update any forward-looking statement included in this quarterly report, whether as a result of new information, future events or developments, or for any other reason. FINANCIAL CONDITION LOANS AND ALLOWANCE FOR LOAN LOSSES Total loans increased $11.3 million, or 9.3%, from year-end 2007 to the end the first quarter of 2008.Average net loans for the first quarter of 2008 were $124.3 million, up $30.3 million (32.2%) compared to the first quarter of 2007.Table 1, which is based on regulatory reporting classifications, shows loan balances at March 31, 2008 and at the end of the four prior quarters and average loans outstanding during each quarter. 8 TABLE 1. COMPOSITION OF LOAN PORTFOLIO 2008 2007 ($ in thousands) March 31 December 31 September 30 June 30 March 31 Real estate loans – residential $ 66,124 $ 62,481 $ 58,885 $ 55,282 $ 51,056 Real estate loans - commercial and other 53,445 45,757 43,528 42,822 40,019 Real estate loans - construction 7,695 9,074 7,392 7,859 7,120 Consumer loans 1,041 913 668 658 676 Commercial business loans 4,929 3,625 2,779 2,264 2,306 Total Loans $ 133,234 $ 121,850 $ 113,252 $ 108,885 $ 101,177 Average Loans During Period $ 127,719 $ 117,442 $ 111,274 $ 104,448 $ 99,004 The Bank has hired four experienced commercial loan officers, a mortgage banking manager and a residential loan officer since the beginning of 2006.The loan growth since the beginning of 2006 reflects the start of an economic recovery in the Bank’s market area subsequent to Hurricane Katrina and the efforts of the new loan officers. All loans carry a degree of credit risk. Management’s evaluation of this risk ultimately is reflected in the estimate of probable loan losses that is reported in the Company’s financial statements as the allowance for loan losses.Changes in this ongoing evaluation over time are reflected in the provision for loan losses charged to operating expense.At March 31, 2008, the allowance for loan losses was $3.4 million, or 2.57% of total loans.Table 2 presents an analysis of the activity in the allowance for loan losses for the past five quarters.A reduction in the allowance was taken in the second quarter of 2007 to reflect improvements in the quality of the loan portfolio as borrowers have exceeded management’s initial expectations in meeting their obligations subsequent to Hurricane Katrina.The increase in delinquencies in the first quarter of 2008 relates almost entirely to well-margined real estate loans that were issued prior to Hurricane Katrina.One loan of $1.3 million secured by a mixed-use property in Orleans Parish is the majority of the increase in non-performing loans during the first quarter of 2008.The Bank is actively monitoring all delinquent loans and believes its allowance for loan losses is adequate to absorb any losses inherent in the loan portfolio. TABLE 2. SUMMARY OF ACTIVITY IN THE ALLOWANCE FOR LOAN LOSSES 2008 2007 ($ in thousands) First Quarter Fourth Quarter Third Quarter Second Quarter First Quarter Beginning Balance $ 3,432 $ 3,432 $ 3,432 $ 3,732 $ 3,732 Provision (Reversal) for Loan Losses - - - (300 ) - Loans Charged Off 13 - Recoveries of loans previously charged off - Ending Balance $ 3,419 $ 3,432 $ 3,432 $ 3,432 $ 3,732 Ratios Charge-offs to average loans 0.01 % 0.00 % 0.00 % 0.00 % 0.00 % Provision for loan losses to charge-offs n/a n/a n/a n/a n/a Allowance for loan losses to charge-offs (annualized) n/a n/a n/a n/a n/a Allowance for loan losses to total loans 2.57 % 2.82 % 3.03 % 3.15 % 3.69 % Tables 3 and 4 set forth the Company’s delinquent loans and nonperforming assets at March 31, 2008 and at the end of the preceding four quarters.The balances presented in Table 3 are total principal balances outstanding on the loans rather than the actual principal past due.Nonperforming assets consist of loans on nonaccrual status and foreclosed assets.There were no loans 90 days delinquent and still accruing interest at the end of any of the five quarters presented. 9 TABLE 3. DELINQUENT LOANS 2008 2007 ($ in thousands) March 31 December 31 September 30 June 30 March 31 30-89 Days $ 5,574 $ 3,305 $ 4,054 $ 2,577 $ 1,234 90+ Days 3,162 1,438 990 502 335 Total $ 8,736 $ 4,743 $ 5,044 $ 3,079 $ 1,569 Ratios Loans delinquent 90 days to total loans 2.37 % 1.18 % 0.87 % 0.46 % 0.33 % Total delinquent loans to total loans 6.56 % 3.89 % 4.45 % 2.83 % 1.55 % Allowance for loan losses to 90 day delinquent loans 108.13 % 238.66 % 346.67 % 683.67 % 1,114.03 % Allowance for loan losses to total delinquent loans 39.14 % 72.36 % 68.04 % 111.46 % 237.86 % TABLE 4. NONPERFORMING ASSETS 2008 2007 ($ in thousands) March 31 December 31 September 30 June 30 March 31 Loans accounted for on a nonaccrual basis $ 3,162 $ 1,438 $ 1,310 $ 502 $ 335 Foreclosed assets 85 - Total nonperforming assets $ 3,247 $ 1,438 $ 1,310 $ 502 $ 335 Ratios Nonperforming assets to loans plus foreclosed assets 2.44 % 1.18 % 1.16 % 0.46 % 0.33 % Nonperforming assets to total assets 1.62 % 0.77 % 0.74 % 0.30 % 0.20 % Allowance for loan losses to nonperforming assets 105.30 % 238.66 % 261.98 % 683.67 % 1,114.03 % INVESTMENT IN SECURITIES At March 31, 2008, the Company’s total securities available-for-sale were $48.0 million, compared to $47.7 million at December 31, 2007 and $50.4 million at March 31, 2007.Management expects that funding needs from loan growth will lead to further reductions in the investment portfolio.Proceeds from interest, dividends and principal repayments that are not needed to fund new loan commitments will likely be reinvested in pass-through mortgage backed obligations. At March 31, 2008, the net unrealized losses on the Company’s entire securities portfolio was $227,000, or 0.47% of amortized cost, compared to net unrealized losses of $167,000, or 0.35% of amortized cost at December 31, 2007.These losses consist primarily of losses in collateralized mortgage obligations and mutual funds caused by market concerns in the mortgage industry.Management believes that these losses are temporary in nature and will reverse themselves when interest rates become more favorable for those types of investments.The Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 159, which allows for the accounting for selected financial assets using the fair value method.Certain financial institutions early-adopted Statement No. 159, allowing the institution to identify certain specific losses and take them as a charge to retained earnings rather than recognize the writedown of securities as losses.The Company did not elect to early adopt Statement No. 159 10 TABLE 5. COMPOSITION OF INVESTMENT PORTFOLIO March 31, 2008 December 31, 2007 March 31, 2007 ($ in thousands) Amortized Cost Fair Value Amortized Cost Fair Value Amortized Cost Fair Value U.S. Agency Securities $ 19,511 $ 19,705 $ 18,492 $ 18,421 $ 22,486 $ 22,343 Mortgage Backed Securities 8,460 8,560 8,849 8,912 5,302 5,345 Collateralized Mortgage Obligations 14,417 14,039 14,736 14,633 16,781 16,537 Mutual funds 5,803 5,660 5,837 5,781 5,836 5,818 Total Investments $ 48,191 $ 47,964 $ 47,914 $ 47,747 $ 50,405 $ 50,043 DEPOSITS At March 31, 2008, deposits increased $3.8 million, or 2.9% above the level at December 31, 2007 and increased $8.6 million, or 6.9% above the level at the end of the first quarter of the previous year.Average deposits totaled $130.8 million in the first quarter of 2008, a $1.3 million (1.0%) increase from the fourth quarter of 2007 and an $8.1 million (6.6%) increase from the first quarter of 2007. Table 6 presents the composition of average deposits for the quarters ended March 31, 2008, December 31, 2007 and March 31, 2007. TABLE 6.DEPOSIT COMPOSITION First Quarter 2008 Fourth Quarter 2007 First Quarter 2007 ($ in thousands) Average Balances % of Deposits Average Balances % of Deposits Average Balances % of Deposits Noninterest bearing demand deposits $ 8,072 6.2 % $ 5,881 4.5 % $ 3,330 2.7 % NOW account deposits 23,345 17.8 23,764 18.3 18,833 15.4 Savings deposits 18,600 14.2 19,229 14.8 21,980 17.9 Time deposits 80,761 61.8 81,069 62.4 78,489 64.0 Total $ 130,778 100.0 % $ 129,943 100.0 % $ 122,632 100.0 % BORROWINGS At March 31, 2008, the Company’s borrowings from the Federal Home Loan Bank increased $10.6 million, or 39.1%, from December 31, 2007 and $21.8 million, or 139.3%, from March 31, 2007.Average advances for the first quarter of 2008 were $34.9 million, up $13.3 million, or 61.4%, from the fourth quarter of 2007 and up $18.7 million, or 115.2%, from the prior year’s first quarter.The increased borrowings were used to fund loan growth and due to the interest rate environment represented a relatively inexpensive wholesale funding source during the first quarter of 2008. STOCKHOLDERS’ EQUITY AND CAPITAL ADEQUACY At March 31, 2008, stockholders’ equity totaled $28.1 million, down $43,000 from December 31, 2007.The $43,000 reduction in equity during the quarter during the quarter as earnings of $126,000 were offset by an increase in unrealized securities losses (net of taxes) of $41,000 and dividends of $128,000. Since 1998, the Company has been regularly repurchasing shares of its common stock when shares have been available at prices and amounts deemed prudent by management.Due to the highly capitalized condition of the Company, management has felt in the past that these purchases, most of which were at a discount to book value, were an effective way to reduce capital while still enhancing shareholder value.These shares have not been retired and could potentially serve as a source of capital funding should the need arise in the future.In 2007, an exercise of stock options led to the reissuance of 30,000 shares of stock from treasury.This transaction is not reflected in Table 7.Table 7 summarizes the repurchase of the shares of its common stock by year. 11 TABLE 7. SUMMARY OF STOCK REPURCHASES Year Ended December 31, Shares Cost ($000) Average Price Per Share 1998 491,054 $ 8,324 $ 16.95 1999 299,000 3,653 12.22 2000 679,600 8,590 12.64 2001 305,684 4,612 15.09 2002 142,201 2,516 17.69 2003 216,181 4,109 19.01 2004 16,842 315 18.70 2005 3,907 74 19.06 2006 17,763 300 16.87 2007 10,468 188 18.00 2008 - - - Total Stock Repurchases 2,182,700 $ 32,681 $ 14.97 The ratios in Table 8 indicate that the Bank remained well capitalized at March 31, 2008.The regulatory capital ratios of Guaranty Savings Bank exceed the minimum required ratios, and the Bank has been categorized as “well-capitalized” in the most recent notice received from its primary regulatory agency. TABLE 8. CAPITAL AND RISK BASED CAPITAL RATIOS 2008 2007 ($ in thousands) March 31 December 31 March 31 Tier 1 regulatory capital $ 27,253 $ 27,197 $ 26,716 Tier 2 regulatory capital 1,400 1,260 1,144 Total regulatory capital $ 28,653 $ 28,457 $ 27,860 Adjusted total assets $ 198,660 $ 184,285 $ 167,755 Risk-weighted assets $ 115,632 $ 103,236 $ 92,868 Ratios Tier 1 capital to adjusted total assets 13.72 % 14.76 % 13.74 % Tier 1 capital to risk-weighted assets 23.57 % 26.34 % 34.61 % Total capital to risk-weighted assets 24.78 % 27.57 % 35.86 % Shareholders' equity to total assets 14.02 % 15.10 % 14.38 % LIQUIDITY AND CAPITAL RESOURCES The objective of liquidity management is to ensure that funds are available to meet cash flow requirements of depositors and borrowers, while at the same time meeting the operating, capital and strategic cash flow needs of the Company and the Bank, all in the most cost-effective manner.The Company develops its liquidity management strategies and measures and monitors liquidity risk as part of its overall asset/liability management process, making use of the quantitative modeling tools to project cash flows under a variety of possible scenarios. On the liability side, liquidity management focuses on growing the base of more stable core deposits at competitive rates, while at the same time ensuring access to economical wholesale funding sources.The sections above on Deposits and Borrowings discuss changes in these liability-funding sources in the first quarter of 2008. Liquidity management on the asset side primarily addresses the composition and maturity structure of the loan and investment securities portfolios and their impact on the Company’s ability to generate cash flows from scheduled payments, contractual maturities and prepayments, their use as collateral for borrowings and possible sales on the secondary market. Cash generated from operations is another important source of funds to meet liquidity needs.The consolidated statements of cash flows present operating cash flows and summarize all significant sources and uses of funds for the first three months of 2008 and 2007. Table 9 illustrates some of the factors that the Company uses to measure liquidity.The Bank continues to have adequate liquidity but should additional liquidity needs arise the Bank can pursue various options, including liquidating investments or borrowing additional funds to fund continued loan growth. 12 TABLE 9. KEY LIQUIDITY INDICATORS 2008 2007 ($ in thousands) March 31 December 31 March 31 Cash and cash equivalents $ 11,491 $ 9,462 $ 12,428 Total loans 133,234 121,850 101,177 Total deposits 133,335 129,510 124,726 Deposits $100,000 and over 40,478 35,586 29,309 Ratios Total loans to total deposits 99.93 % 94.08 % 81.15 % Deposits $100,000 and over to total deposits 30.36 % 27.48 % 23.50 % RESULTS OF OPERATIONS NET INTEREST INCOME Net interest income for the first quarter of 2008 increased $122,000, or 8.9%, from the first quarter of 2007, as average earning assets increased 15.9% between these periods.First quarter net interest income for 2008 was down $36,000, or 2.4%, on earning assets that were up 8.0% compared with the fourth quarter of 2007.The increase in earning asset balances was offset by decreasing yields on earning assets caused by the sharp interest rate decreases in the first quarter of 2008 and a significant loan being placed on non-accrual causing the reversal of $42,000 in previously earned interest income, adversely impacting the Bank’s net interest margin. The Company’s net interest margin level of 3.21% was a 29 basis point decrease from the fourth quarter of 2007 and a 23 basis point decrease compared to 3.44% in the year-earlier quarter.Tables 10 and 11 show the components of the Company’s net interest margin in the first quarter of 2008 and the changes in those components from the fourth quarter of 2007 and first quarter of 2007. During the first quarter of 2008, interest income from earning assets was down $13,000, or 0.4%, from the fourth quarter of 2007 and up $333,000, or 12.5%, from the first quarter of 2007.The increase compared to the first quarter of 2007 was volume driven, with the 15.9% year-to-year growth in average earning assets.Compared with the fourth quarter of 2007, the $13,000 interest income decrease was caused by a 59 basis point drop in the yield on earning assets more than offsetting the 8.0% increase in average earning asset balances from quarter to quarter. During the first quarter of 2008, interest expense was up $23,000, or 1.6%, from the fourth quarter of 2007 and up $211,000, or 16.4%, from the first quarter of 2007.The increases from the prior year and prior quarter are due to increases in the average volume of interest bearing liabilities as the cost of interest bearing liabilities has decreased by 23 basis points from the fourth quarter of 2007 and by 3 basis points in comparison with the first quarter of 2007. The average cost on interest bearing deposits decreased to 3.58% for the first quarter of 2008, from 3.78% in the fourth quarter of 2007 and 3.61% in the first quarter of 2007.These changes in rates accounted for decreases of $84,000 and $22,000 in interest expense from the fourth and first quarters of 2007, respectively.The changes in interest costs have been slower in response to the Federal Reserve’s rate cuts than the interest earning assets, but the Bank has substantial deposit and borrowing repricing opportunities due to maturities in the remainder of 2008. Average borrowings were up $13.3 million for the first quarter of 2008 compared to the fourth quarter of 2007, and up $18.7 million compared to the first quarter of 2007.These increases in the average balances, which were incurred to fund loan growth, accounted for $154,000 and $217,000 in increased interest expense for each respective time frame. 13 TABLE 10. SUMMARY OF AVERAGE BALANCE SHEETS, NET INTEREST INCOME AND INTEREST RATES First Quarter 2008 Fourth Quarter 2007 First Quarter 2007 ($ in thousands) Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost ASSETS INTEREST-EARNING ASSETS Loans $ 127,725 2,199 6.85 % $ 117,442 $ 2,239 7.65 % $ 99,004 1,793 7.34 % U.S. Agency securities 21,981 333 6.03 20,997 312 5.96 21,337 307 5.84 Mortgage-backed securities 8,804 120 5.42 6,301 84 5.35 3,901 57 5.93 Collateralized mortgage obligations 14,537 197 5.39 14,832 200 5.41 16,849 230 5.54 Mutual funds 5,769 67 4.62 5,783 74 5.13 10,086 128 5.15 Total investment in securities 51,091 717 5.64 47,913 670 5.55 52,173 722 5.61 FHLB stock 1,547 12 3.09 1,043 13 5.00 982 14 5.78 Federal funds sold and demand deposits 6,805 59 3.45 6,867 78 4.56 9,358 125 5.42 Total interest-earning assets 187,168 2,987 6.35 % 173,265 3,000 6.94 % 161,517 2,654 6.66 % NONINTEREST-EARNING ASSETS Other assets 11,685 11,219 9,282 Allowance for loan losses (3,432 ) (3,432 ) (3,732 ) Total assets $ 195,421 $ 181,052 $ 167,067 LIABILITIES AND SHAREHOLDERS' EQUITY INTEREST-BEARING LIABILITIES NOW account deposits $ 23,345 159 2.71 % $ 23,764 $ 192 3.24 % $ 18,833 142 3.06 % Savings deposits 18,601 40 0.86 19,229 52 1.08 21,980 68 1.25 Time deposits 80,761 891 4.39 81,068 937 4.64 78,489 852 4.41 Total interest-bearing deposits 122,707 1,090 3.58 124,061 1,181 3.78 119,302 1,062 3.61 Borrowings 34,931 405 4.61 21,645 291 5.39 16,230 222 5.55 Total interest-bearing liabilities 157,638 1,495 3.82 % 145,706 1,472 4.05 % 135,532 1,284 3.85 % NONINTEREST-BEARING LIABILITIES AND SHAREHOLDERS' EQUITY Demand deposits 8,072 5,881 3,330 Other liabilities 1,196 1,325 951 Shareholders' equity 28,515 28,140 27,254 Total liabilities and shareholders' equity $ 195,421 $ 181,052 $ 167,067 Net interest income and margin $ 1,492 3.21 % $ 1,528 3.50 % $ 1,370 3.44 % Net interest-earning assets and spread $ 29,670 2.53 % $ 26,093 2.89 % $ 25,985 2.81 % Cost of funding interest-earning assets 3.20 % 3.37 % 3.14 % 14 TABLE 11.SUMMARY OF CHANGES IN NET INTEREST MARGIN First Quarter 2008 Compared to: Fourth Quarter of 2007 First Quarter of 2007 Due to Change in Total Increase (Decrease) Due to Change in Total Increase (Decrease) ($ in thousands) Volume Rate Volume Rate INTEREST INCOME Loans $ 177 $ (217 ) $ (40 ) $ 479 $(73) $406 U.S. Agency securities 15 6 21 10 16 26 Mortgage-backed securities 34 2 36 67 (4) 63 Collateralized mortgage obligations (4 ) 1 (3 ) (31 ) (2) (33) Mutual funds 0 (7 ) (7 ) (50 ) (11) (61) Total investment in securities 45 2 47 (4 ) (1) (5) FHLB stock 4 (5 ) (1 ) 4 (6) (2) Federal funds sold and demand deposits (1 ) (18 ) (19 ) (22 ) (44) (66) Total interest income 225 (238 ) (13 ) 457 (124) 333 INTEREST EXPENSE NOW account deposits $ (3 ) $ (30 ) $ (33 ) $ 31 $(14) $17 Savings deposits (1 ) (11 ) (12 ) (7 ) (21) (28) Time deposits (3 ) (43 ) (46 ) 26 13 39 Total interest-bearing deposits (7 ) (84 ) (91 ) 50 (22) 28 Borrowings 154 (40 ) 114 217 (34) 183 Total interest expense 147 (124 ) 23 267 (56) 211 Change in net interest income 78 (114 ) (36 ) 190 (68) 122 PROVISION FOR LOAN LOSSES The Company made no provision for loan losses in the first quarter of 2008 or 2007, nor in the fourth quarter of 2007.There was a charge-off of $13,000 in the first quarter of 2008 andthere were no charge-offs in the fourth or first quarters of 2007. For a more detailed discussion of changes in the allowance for loan losses, nonperforming assets and general credit quality, see the earlier section on Loans and Allowance for Loan Losses.The future level of the allowance for loan losses will reflect management’s ongoing evaluation of credit risk, based on established internal policies and practices. 15 NON-INTEREST INCOME Non-interest income before securities transactions was up $86,000, or 297%, for the first quarter of 2008 compared to the same time period of 2007.Gains on the sale of mortgage loans totaled $95,000 for the quarter, up from $4,000 for the first quarter of 2007.Mortgage loan sales are a key element of the Bank’s strategy and should continue as a significant source of non-interest income.The major categories of non-interest income for the three months ended March 31, 2008 and 2007 are presented in Table 12. TABLE 12. NON-INTEREST INCOME ($ in thousands) First Quarter 2008 First Quarter 2007 Percentage Increase (Decrease) Service charges on deposit accounts $ 5 $ 4 25 % ATM surcharges and network fees 3 1 200 Early closing penalties 1 4 (75 ) Income from real estate held for investment 14 13 8 Gain on sales of mortgage loans 95 4 2,275 Miscellaneous (3 ) 3 n/a Total noninterest income before securities transactions 115 29 297 Securities transactions - - Total noninterest income $ 115 $ 29 297 % NON-INTEREST EXPENSE Non-interest expense for the first quarter of 2008 totaled $1.4 million, a $140,000, or 11% increase from the first quarter of 2007.This expense growth was expected as part of management’s long-term plan to grow through increasing its branch locations, product offerings, delivery channels and adding banking professionals.The growth in expenses has been accompanied by increases in production, and as a result both non-interest expense as a percentage of average assets and the Company’s efficiency ratio improved in the first quarter of 2008 compared to the same period in 2007.Non-interest expense for the three months ended March 31, 2008 and 2007 are presented in Table 13 below. TABLE 13. NON-INTEREST EXPENSE ($ in thousands) First Quarter 2008 First Quarter 2007 Percentage Increase (Decrease) Employee compensation $ 639 $ 546 17 % Employee benefits 225 247 (9 ) Total personnel expense 864 793 9 Net occupancy expense 200 136 47 Ad Valorem taxes 75 65 15 Data processing costs 71 71 - Advertising 12 21 (43 ) ATM server expense 9 6 50 Professional fees 48 49 (2 ) Deposit insurance and supervisory fees 29 27 7 Printing and office supplies 22 30 (27 ) Telephone 17 14 21 Dues and Subscriptions 25 25 - Other operating expenses 44 39 13 Total non-interest expense $ 1,416 $ 1,276 11 % Non-interest expense/average assets 2.91 % 3.10 % Efficiency ratio 88.17 % 93.14 % 16 Personnel costs, which represent the largest component of non-interest expense, increased $71,000, or 9%, to $864,000 in the first quarter of 2008 compared to $793,000 in the first quarter of 2007. Occupancy expense increased by $64,000, or 47%, in the first quarter of 2008 compared to the first quarter of 2007.This is the result of the Canal St. branch in New Orleans being re-opened during 2007, the Westbank branch in Harvey newly opening in 2007, and the Ponchatoula loan production office being converted to a full-service branch during the first quarter of 2007. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Not Applicable. Item 4T - Controls and Procedures Our management evaluated, with the participation of our Chief Executive Officer and Chief Financial Officer, the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) or 15d-15(e) under the Securities Exchange Act of 1934) as of the end of the period covered by this report.Based on such evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and regulations and are operating in an effective manner. No change in our internal control over financial reporting (as defined in Rules 13a–15(f) or 15(d)-15(f) under the Securities Exchange Act of 1934) occurred during the most recent fiscal quarter that has materially affected, or is reasonably likely to affect, our internal control over financial reporting. Part II - Other Information Item 1 - Legal Proceedings There are no matters required to be reported under this item. Item 1A. Risk Factors Not applicable. Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds (a) Not applicable (b) Not applicable (c) There were no issuer purchases of equity securities during the quarter. Item 3 - Defaults Upon Senior Securities There are no matters required to be reported under this item. Item 4 - Submission of Matters to a Vote of Security Holders There are no matters required to be reported under this item. Item 5 - Other Information There are no matters required to be reported under this item. 17 Item 6 - Exhibits 3.1(1) Articles of Incorporation of GS Financial Corp. 3.2(1) Bylaws of GS Financial Corp. 4.1(1) Stock Certificate of GS Financial Corp. 10.1(2) GS Financial Corp. Stock Option Plan 10.2(2) GS Financial Corp. Recognition and Retention Plan and Trust Agreement for Employees and Non-Employee Directors 10.3 (3) Early Retirement and Consulting Agreement by and among GS Financial Corp., Guaranty Savings and Homestead Association and Donald C. Scott Dated January 7, 2005 10.4 (4) Letter Agreement, dated as of December 8, 2005, by and between Guaranty Savings and Homestead Association and Stephen E. Wessel 31.1 Rule 13a-14(a) Certification of Chief Executive Officer 31.2 Rule 13a-14(a) Certification of Chief Financial Officer 32.0 Certification pursuant to 18 U.S.C. Section 1350 (1) Incorporated herein by reference from the Registration Statement on Form SB-2 (Registration number 333-18841) filed by the Registrant with the SEC on December 26, 1996, as subsequently amended. (2) Incorporated herein by reference from the definitive proxy statement, dated September 16, 1997, filed by the Registrant with the SEC (Commission File No. 000-22269) (3) Incorporated herein by reference from the current report on Form 8-K, dated January 7, 2005 filed by the registrant with the SEC (Commission File No. 000-22269). (4) Incorporated herein by reference from the current report on Form 8-K, dated December 8, 2005 filed by the registrant with the SEC (Commission File No. 000-22269). SIGNATURES In accordance with the requirements of the Exchange Act, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GS FINANCIAL CORP. Date: May 15, 2008 By: /s/ Stephen E. Wessel Stephen E. Wessel President and Chief Executive Officer Date: May 15, 2008 By: /s/ J. Andrew Bower J. Andrew Bower Chief Financial Officer 18
